Citation Nr: 1710277	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-46 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 until May 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Denver, Colorado. The claim was remanded by the Board in February 2016 for further development.

The Veteran testified before the undersigned Veterans Law Judge in an October 2015, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The Board notes that during the pendency of this appeal, the RO granted the Veteran's claim for entitlement to service connection for tinnitus in June 2016. Thus, the issue is no longer before the Board. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability is due to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for bilateral hearing loss disability, which represents a complete grant of that specific benefit sought on appeal. Thus, in regard to the Veteran's bilateral hearing loss disability, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A May 2016 VA examination report revealed that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
65
60
LEFT
10
10
45
60
65

The Veteran's speech recognition score was 92 percent for the right ear and 94 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However, the Veteran's military records reflect the Veteran with service in the Republic of Vietnam. The Veteran has stated that he was exposed to loud noises due to helicopters and weapon fire. The Board finds that some exposure to acoustic trauma while serving in the Republic of Vietnam is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is at least in equipoise. Thus the third requirement has been met.


The Veteran's April 1964 entrance examination reflected the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
-5
LEFT
-5
5
5
X
10

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for entrance was dated in April 1964; this is prior to the October 31, 1967 date on which the military was assumed to change standards. To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. The Veteran's 1964 entrance examination converted to the ISO standard reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
10
15
15
X
15

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.


The Veteran's May 1967 separation examination reflected the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The following reflects the Veteran's May 1967 audiogram screening converted to the ISO standard:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
5

As explained above, normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. While the Veteran's separation examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service; it also reflects a threshold shift between the Veteran's April 1964 entrance examination and his May 1967 separation examination. Particularly, the Veteran's right ear thresholds increased by as much as 10 decibels during service while the left ear increased by as much as 5 decibels.

In a May 2016 VA medical opinion the examiner opined that the Veteran's current hearing loss disability was not aggravated or permanently worsened by his military service. The examiner explained that there was no "significant" threshold shifts during the Veteran's military service. The examiner further concluded that there is no evidence that the veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity. The Board finds that the May 2016 VA opinion is regard to the Veteran's bilateral hearing loss disability to be of little probative value.

While the examiner noted the Veteran's in-service threshold shift, the examiner concluded that the shift experienced by the Veteran was not "significant". However, the examiner failed to explain what numerical threshold shift would be deemed "significant". 

Further, within the same May 2016 VA medical report, the examiner concluded that the Veteran's current tinnitus is at least likely as not caused by or a result of his military noise exposure. The examiner conceded that based on the nature of the Veteran's military service, he would have likely been exposed to levels of noise which could contribute to the onset of noise-induced tinnitus. The examiner also noted that hearing loss and tinnitus often co-exist, and in many cases have similar causes; such as noise exposure.

In applying the May 2016 VA medical report, the Board finds that the Veteran's bilateral hearing loss, in which his service-connected tinnitus is known to derive from a similar cause, is related to the conceded in-service acoustic trauma. The Board comes to this conclusion due to the May 2016 VA medical report, the Veteran's lay statements, and his in-service auditory threshold shifts.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss disability is granted.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


